DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 16 February 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

Response to Arguments
Applicant’s arguments concerning the drawing objections are found convincing in view of the cancellation of the claimed but not shown subject matter.  Accordingly, the drawing objections have been withdrawn.  However, as stated previously, Applicant may wish to check the disclosure (including the non-elected embodiments) for duplicative reference character usage.  Please see below regarding the lengthy specification.  
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 112(b) have been fully considered but they are only partially persuasive.  Examiner first notes that Applicant’s amendment has introduced new deficiencies under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), which are addressed in the new grounds of rejection, below.  Regarding “benzene compounds”, the paragraph Applicant cites directly supports Examiner’s finding of indefiniteness and now of new matter.  Applicant’s definitions continue to include open ended lists for “heavy hydrocarbons” and “benzene compounds” without defining what these other compounds include or exclude.  Without an understanding of what Applicant’s definitions include or exclude, one 
Applicant’s arguments regarding the rejections of claims 6 and 7 under 35 U.S.C. 112(b) are found persuasive in view of the Amendment.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are moot.  Applicant has amended the claims to recite a new combination of limitations, addressed in the modified grounds of rejection, below.  As discussed above, the scope of the claims remains unclear, thus Examiner cannot at this time find Applicant’s arguments regarding Sturm and Sturm and Lofredo convincing.  Examiner has also applied Strum to Applicant’s amendment in a modified grounds of rejection, necessitated by Amendment.  Examiner notes that additional specificity, if supported by the disclosure, of which compound(s) are included or acted on in each step would likely overcome the current rejection, but would also require additional search and/or consideration.  Perhaps Applicant could also consider recitation of temperatures critical to Applicant’s process.   Examiner has also cited an article supporting Examiner’s assertion that the substances are acted on by the process of Sturm.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  For example, it appears Applicant makes duplicative use of several reference characters on multiple figures directed to the non-elected inventions.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 8, 12, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to recite the limitation “including benzene compounds having at least six carbon atoms”.  Applicant points to paragraph [0018] for support, but paragraph [0018] limits the high freeze point hydrocarbons to most hydrocarbons having at least six carbon atoms, not benzene compounds.  Accordingly, claim 1 as amended is believed to add new matter to the disclosure.  Claims 2, 5, 6, 8, 12, and 17 are rejected insofar as they are dependent on claim 1, and therefore include the same error(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8, 12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, as previously discussed, it appears that Applicant is attempting to provide a special definition for “benzene compounds” in paragraph [0018], but provides an open-ended list of exemplary compounds that would meet benzene compounds, which raises the issue of what would meet or fail to meet “benzene compounds” and by extension “heavy hydrocarbons”.  To expedite prosecution, Examiner has considered “benzene compounds” and “heavy hydrocarbons” to be any called out specifically in Applicant’s list. Examiner also notes that “heavy hydrocarbons” are also listed as C2+, which raises the issue of whether Applicant now means only the benzene compounds having at least six carbon atoms by “heavy hydrocarbons” or if Applicant still intends the C2+. Claim 1 as amended further recites the limitation “removing a methane rich product gas stream from a top of the second separator”.  It is unclear if this is the same or different from the “methane-rich second gas stream” earlier recited or different.  It is believed to be the same.  Claim 1, also recites the limitations “passing a first portion of the third liquid stream through a Demethanizer Reboiler and returning to the first fractionator as a recycle stream comprising at least one of C3 and components and C4 components” and then “and feeding the recycle stream comprising at least one of C3 components and C4 components to the process at a location upstream from the first fractionator”.  It cannot be understood how the same recycle stream is being fed both to the first fractionator and upstream from the first fractionator. Is there a word missing in perhaps the first recitation? Please see also the immediately preceding Advisory Action. Additionally claim 1 has 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “wherein the recycle of a stream comprising at least one of C3 components and C4 components of the recycle stream increases the volume percent liquid in the stream entering the first and second separators and dilutes the concentration of high freeze point hydrocarbons in the liquid.”  It is unclear whether this refers to “returning to the first fractionator” or “to the process at a location upstream relative to the first fractionator” or both.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-6, 8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturm (US 3,622,504: cited by Applicant).
Regarding claim 1, Sturm shows a process for removing heavy hydrocarbons, including benzene compounds having at least six carbon atoms including toluene, ethylbenzene and xylene compounds, from a mixed feed gas stream (see at least column 1, lines 5-10; lines 36-42: natural gas includes these componds), comprising: cooling the mixed feed gas stream (see at least #10) in a first heat exchanger (see at least #14, #24) to condense at least a portion of C3, C4 and C5 components and heavy hydrocarbons (see at least column 2, lines 56-63), separating the condensed C3, C4, C5 components and heavy hydrocarbons in a first separator (see at least Figure 1, condensed gas #22 is sent to a first separator #36) to form a first liquid stream (see at least Figure 1, liquid stream #38) and a first gas stream (see at least Figure 1, gas stream #40), cooling the first gas stream (see at least #40) in a second heat exchanger (see at least Figure 1, gas stream #40 is cooled in heat exchanger #41) to condense at least a portion of the first gas stream (see at least column 3, lines 24-28), separating the condensed portion of the first gas stream in a second separator (see at least Figure 1 separator #44) to form a methane-rich second gas stream (see at least Figure 1, gas stream #18; column 3, lines 28-29) and a second liquid stream (see at least Figure 1, liquid stream #34), feeding the first and second liquid streams (see at least Figure 1, streams #38 and #34 are combined in the first separator and fed onward to fractionator #56) to a first fractionator (see at least Figure 1, 
Strum does not specifically disclose wherein the Reboiler is a Demethanizer Reboiler.
However, Strum further contemplates further separation of methane/ethane (see at least column 3, line 73 through column 4, line 2).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the method of Strum with wherein the Reboiler is a Demethanizer Reboiler, to improve the method of Strum by providing provision for additional ethane recovery (see at least column 3, line 73 through column 4, line 2).  
Regarding claim 2, Strum further discloses wherein the recycle stream is combined with the feed gas stream upstream from the first separator (see at least Figure 1, stream #34 including part of the recycle stream #42 feeding into first separator #36; column 3, lines 8-23; column 3, lines 36-44).
Regarding claim 5, Strum further discloses wherein the recycle stream is combined with the first gas stream (see at least Figure 1, recycle stream #42 is combined with the first gas stream #40 and fed to separator #44; column 3, lines 8-23; column 3, lines 36-44).
Regarding claim 6, Strum further discloses wherein the first liquid stream obtained from the first separator additionally contains C2 components (see at least column 2, lines 55-67 “heavy hydrocarbons” in liquid stream #38 appear to correspond with Applicant’s understanding of the C2 components; Figure 1, separator #36).
Regarding claim 8, Strum further discloses further comprising a third separator downstream from the second separator (see at least Figure 1, separator #49, which is downstream from the first and second separators #36/#44), wherein a bottom stream from the third separator is fed to the first fractionator (see at least Figure 1, the bottom stream #54 is fed to the first fractionator #56).
Regarding claim 17, Strum further discloses wherein the recycle of a stream comprising at least one of C3 components and C4 components of the recycle stream increases the volume percent liquid in the stream entering the first and second separators and dilutes the concentration of high freeze point hydrocarbons in the liquid, (see at least column 3, lines 20-23; column 3, lines 36-44: the recycle stream increases the volume processed by the first and second separators which will perform dilution and enhances the hydrocarbon recovery the first separator liquid stream).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturm, as applied to claim 1, above, and further in view of Lofredo et al. (US 3,815,376: previously cited).
Regarding claim 12, Sturm does not disclose further comprising mixing a portion of the top stream of the third separator with the mixed feed gas stream during plant start-up.
Lofredo et al., however, teaches a process comprising mixing a portion of a product gas stream with a mixed feed gas stream during plant start-up (see at least column 38, lines 12-22).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) to provide the benefit of recycling of substandard product gas during plant start-up (see at least Lofredo et al. column 38, lines 12-22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/TAVIA SULLENS/Primary Examiner, Art Unit 3763